Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants’ Amendment after Final Rejection, filed on January 13, 2021, have been made of record and entered.  With the entry of this amendment, claims 2 and 12-19 (claims 12-19 having been drawn to a nonelected method of making a carbon-doped tin sulfide (claims 12-14) and to a nonelected method of making a solar fuel (claims 15-19)), have been canceled; no new claims have been added.
Claims 1 and 3-11 remain presently pending in this application.

Withdrawn Rejection
	The 35 U.S.C. 112(b)/35 U.S.C. 112 (pre-AIA ), second paragraph, rejection of claim 2, stated in the previous Final Rejection, has been withdrawn in view of Applicants’ cancellation of this claim.
 
Allowable Subject Matter
Claims 1 and 3-11 are allowed.




Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
As convincingly argued by Applicants and stated in the previous Final Rejection, He et al. (CN 10 5962476) do not teach or suggest the limitations of Applicants’ claims regarding the carbon being present in the claimed photocatalyst as a dopant.  In He et al., the carbon is loaded onto the SnS2 nanosheets (i.e., onto the surfaces of the nanosheets).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA L HAILEY whose telephone number is (571)272-1369.  The examiner can normally be reached on Monday-Friday, 7 a.m. to 3:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Patricia L. Hailey/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        January 15, 2021